ORDER
PER CURIAM.
Connie Pair (Movant) appeals from the judgment denying her Rule 24.035 motion for post-conviction relief following an evi-dentiary hearing.
Movant pleaded guilty to one count of murder in the second degree in violation of Section 565.021 RSMo 1986. The trial court sentenced Movant to a term of imprisonment for twenty-five years. Movant thereafter filed a motion for post-conviction relief pursuant to Rule 24.035. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The judgment of the motion court is based on findings of fact and conclusions that are not clearly erroneous. Rule 84.16(b)(2); Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).